Exhibit 10.1

 

December 12, 2018

 

PERSONAL AND CONFIDENTIAL

 

[Insert Name]

MDC Partners Inc.

745 Fifth Ave.

New York, NY 10151

 

Dear [Insert Name]:

 

MDC Partners Inc. (“MDC” or the “Company”) is pleased to provide you with this
retention bonus agreement (the “Agreement”) in consideration for past
performance as the Company’s [Insert Title]. Capitalized terms used but not
defined herein shall have the applicable meanings set forth in your employment
agreement with the Company.

 

1.             Retention Bonus Amount; Payment Event.  You will be eligible to
receive a bonus in an aggregate amount equal to $[●] (the “Retention Bonus”),
which bonus will be payable upon the earliest to occur of (i) a Change of
Control (as defined in the Company’s 2016 Stock Incentive Plan) or (ii) the
closing of the sale of one or more assets of the Company to a third party or the
closing of a direct investment or capital markets offering of securities
resulting in aggregate gross proceeds to the Company from any such transactions
equal to not less than $100 million (each, a “Payment Event”), subject to your
continued employment through the applicable Payment Event (except as provided
below).  The Payment Event must occur on or prior to December 31, 2019 in order
for you to receive any Retention Bonus payment under this Agreement.  The
Retention Bonus will be paid by the Company in a cash lump sum on the first
regularly scheduled payroll date immediately following the applicable Payment
Event.  In the event your employment is terminated by you for “Good Reason” or
by the Company without “Cause” prior to a Payment Event, you will be entitled to
receive the Retention Bonus on the first regularly scheduled payroll date
immediately following the date of your termination of employment.  

 

2.             No Assignment. This Agreement, and all of our respective rights
hereunder, shall not be assignable or delegable by either of us. Any purported
assignment or delegation by either of us in violation of the foregoing shall be
null and void ab initio and of no force and effect.

 

3.             Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

4.             Withholding. The Company will be authorized to withhold from the
payment of your Retention Bonus the amount of any applicable federal, state and
local taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

5.             No Right to Employment or Other Benefits. This Agreement will not
be construed as giving you the right to be retained in the employ of the Company
or any of its subsidiaries or affiliates.

  

 

 



 

6.             Entire Agreement. This Agreement constitutes the entire agreement
between the Company and you concerning the subject matter hereof.

 

7.             Unfunded Bonus. The Bonus shall be unfunded. This Agreement will
not be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and any of its affiliates and you or any other
person or entity. Your right to receive payments from the Company under this
Agreement is no greater than the right of any unsecured general creditor of the
Company.

 

8.             Section 409A of the Internal Revenue Code. The Company intends
that this Agreement be exempt from Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), pursuant to the short term deferral exception
under Treas. Reg. Section 1.409A - 1(b)(4). However, if any amount paid under
this Agreement is determined to be “non-qualified deferred compensation” within
the meaning of Section 409A, then this Agreement will be interpreted or reformed
in the manner necessary to achieve compliance with Section 409A.

 

9.             Governing Law; Counterparts. The validity, construction, and
effect of this Agreement will be determined in accordance with the laws of the
State of New York, without reference to principles of conflict of laws. This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

We look forward to your acceptance of this letter agreement, which you can
indicate by promptly signing and dating below.

 



    MDC Partners Inc.                       By:     Title:       Acknowledged
and Agreed:                 [Name]    



 

 



 